ON PETITION FOR REHEARING.
On petition for rehearing, our attention has been called to the fact that the original opinion holds that no exceptions to conclusions of law were taken.
In the fourth paragraph of the opinion appears this statement: "Exceptions were taken to each conclusion of law." However, near the close of the opinion, there appears this sentence: "By failing to except to the conclusions of law, no question is presented to this court as to their correctness under the facts found." This sentence is erroneous, and is now deleted from the original opinion. With this statement on the part of the court, the petition for rehearing is denied.